Citation Nr: 0841416	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  05-34 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to assignment of a higher rating for keloids, 
anterior and posterior thorax, currently rated 30 percent 
disabling.

2.  Entitlement to an effective date earlier than April 24, 
2003, for the grant of service connection for keloids, 
anterior and posterior thorax.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING

The veteran and his spouse




ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran had active service from June 1972 to June 1974, 
and from January 1977 to January 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which granted 
entitlement to service connection for keloids, anterior and 
posterior thorax, assigning a noncompensable disability 
rating, effective April 24, 2003.  In January 2004, the 
veteran filed a notice of disagreement with the disability 
rating assigned.  In a September 2005 rating decision, a 10 
percent disability rating was assigned, effective April 24, 
2003.  A statement of the case was issued in September 2005, 
and a substantive appeal was received in October 2005.  A 
June 2006 rating decision assigned a 30 percent disability 
rating, effective April 24, 2003.  Although an increased 
rating has been granted, the issue remains in appellate 
status, as the maximum schedular rating has not been 
assigned.  AB v. Brown, 6 Vet. App. 35 (1993). 

In the October 2005 substantive appeal, the veteran expressed 
disagreement with the effective date assigned to the grant of 
service connection for keloids, anterior and posterior 
thorax.  A statement of the case was issued in June 2006, and 
a substantive appeal was received in July 2006.  

The veteran testified at a Board hearing in October 2008.




FINDINGS OF FACT

1.  The veteran's keloids on the chest, back and arms amount 
to 30 percent of the exposed areas affected; but do not 
affect more than 40 percent of the entire body or more than 
40 percent of exposed areas affected; nor does it require 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs during the 
past twelve month period.  

2.  The veteran's claim of service connection for keloids was 
received on April 24, 2003.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 30 percent for the veteran's keloids, anterior 
and posterior thorax, have not been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2008).

2.  The criteria for an effective date prior to April 24, 
2003, for the grant of service connection for keloids, 
posterior and anterior thorax, have not been met.  38 
U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.400 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The veteran's claim for 
compensation was received in April 2003, and a VCAA notice 
was issued to the veteran in April 2003.  In July 2005, a 
VCAA notice was provided to the veteran specifically 
regarding his claim for a higher initial rating for keloids.  
In April 2006, a VCAA notice was provided to the veteran 
specifically regarding his claim for an earlier effective 
date.  Collectively, the VCAA letters notified the veteran of 
what information and evidence is needed to substantiate his 
claims, as well as what information and evidence must be 
submitted by the claimant, and what information and evidence 
will be obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 
1-2004 (Feb. 24, 2004).  

In March 2006, the veteran was provided with notice of the 
types of evidence necessary to establish an effective date, 
and the April 2006 notice also provided notice with regard to 
the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  As will be discussed in detail 
below, the preponderance of the evidence is against 
entitlement to an increased rating, and the effective date 
assigned is discussed on the merits below.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file, as are post-
service private and VA outpatient medical records.  There is 
no indication of relevant, outstanding records which would 
support the veteran's claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  

The veteran underwent VA examinations in July 2005, December 
2005, and October 2007.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination reports obtained are thorough 
and contain sufficient information to decide the increased 
rating issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  Thus, the Board finds that a further examination is 
not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

I.  Increased rating

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's keloids have been rated by the RO under the 
provisions of 38 C.F.R. § 4.118, Diagnostic Code 7806.  Under 
Diagnostic Code 7806, a 30 percent rating is warranted where 
20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas are affect, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during a twelve month period.  The highest rating 
of 60 percent is warranted when more than 40 percent of the 
entire body or more than 40 percent of exposed areas are 
affect, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs is 
required during a twelve month period.

Service medical records reflect treatment for severe 
nodulocystic acne primarily on his chest and back, treated 
with topical Benzoyl peroxide, oral erythromycin, and 
tetracycline.  Keloidal scarring also developed at the site 
of the acne lesions.  

The Board acknowledges private treatment for keloids in 
August 1996, and the notation by the examiner that the 
keloids had been present on his back for many years.  

At a July 2005 VA examination, the veteran complained of 
chronic pain, pruritus, and an uncomfortable sensation 
described as "something crawling under my skin."  He 
reported treating with over-the-counter benzyl peroxide 
containing soap for his acne.  On physical examination, there 
were no active acneform lesions noted.  There were 
approximately 20 firm keloidal hyperpigmented nodules and 
plaques at the chest, approximately 15-20 at bilateral 
shoulders, and 20 at upper back ranging from 1 centimeter by 
.5 centimeters to the largest plaque at the left lateral mid 
back measuring 6.5 centimeters by 3.5 centimeters with 
central comedonal openings, left lateral mid back.  There was 
no significant pain on the scar on examination.  The keloidal 
nodules were hyperpigmented, firm and rubbery, raised with a 
smooth texture.  There was no ulceration or breakdown.  The 
diagnosis was keloid formation.  

At a December 2005 VA examination, the veteran again reported 
treating with benzyl peroxide over-the-counter soap.  He 
reported significant embarrassment from the scars, and the 
feeling of something crawling under his skin from constant 
itching.  On physical examination, there were scattered 
hyperpigmented firm keloidal nodules and plaques on the 
chest, shoulders, and back, approximately 15-20 on each site.  
The largest lesion appeared unchanged from prior examination.  
Most lesions were 1 to 2 centimeters in diameter.  Lesions 
were nontender, rubbery, raised and smooth.  A few lesions 
were faintly erythematous though most were just skin colored 
to hyperpigmented.  There was no ulceration or breakdown.  
The diagnosis was history of severe nodulocystic acne and 
keloids secondary to acne.  The examiner stated that 
approximately 30 percent of the body surface area is 
affected, nonexposed skin.  He has no physical limitations 
related to the keloids, but notable psychological effects 
given cosmetic appearance and itching/crawling sensations.  

In October 2007, the veteran underwent another VA 
examination.  His current medication regimen consisted of 
prescribed triamcicolone lotion for skin inflammation.  He 
reported that his "whole body itches all the time."  He has 
dry skin and during the summertime it gets "rough."  He 
breaks out in bumps and abrasions.  He reported that they 
formed pustules, crusts, and then keloid formation over it.  
He reported that the medications for itching have not 
provided significant improvement.  On physical examination, 
there were multiple keloids of his shoulders, chest and back.  
He reported problems with areas on his legs; however, on 
examination there were no keloid formation on the legs.  He 
had so many keloids that the total number could not be 
documented at times.  An estimate was approximately 15 to 20 
on his chest and back, and approximately 15 on each arm.  The 
largest lesion remained unchanged since the previous 
examination.  There were several keloid formations together, 
most of them 1 to 2 centimeters in diameter.  The lesions 
were raised, irregular, and nontender.  There were no signs 
of infection or education.  There were no ulcerations, and no 
breakdown of the skin.  There was no scaling and they were 
not atrophic.  There was no loss of muscle underneath the 
keloid formation.  There were no ulcerations.  There was no 
breakdown of skin.  There was no underlying soft tissue 
damage.  There was no inflammation or edema.  The percentage 
of the body area affected remained 30 percent, and the area 
of exposed area zero percent.  The diagnosis was acne scars 
with keloid formation on chest, back, arms, bilaterally.

Upon review of the medical evidence of record, to include 
private medical records, VA outpatient treatment records and 
VA examination reports, and hearing testimony, the Board 
concludes that a disability rating in excess of 30 percent is 
not warranted under the skin rating criteria.  The rating 
criteria for a 60 percent disability rating is not met, as 
there is no objective medical evidence that more than 40 
percent of the exposed areas is affected.  At both the 
December 2005 and October 2007 VA examinations, the examiner 
stated that 30 percent of the body surface area was affected, 
and such areas affected were nonexposed skin. Additionally, 
he does not require systemic therapy such as corticosteroids 
or other immunosuppressive drugs.  As noted, his treatment 
regimen consists of a soap and/or lotion.  Rating his 
disability under an alternative diagnostic code would also 
not warrant a higher disability rating.  There is no evidence 
of disfigurement of the head, face, or neck, or other scars 
to meet the criteria for a 50 percent or higher rating under 
Code 7800 or 7801.  There is no other diagnostic code which 
could provide a disability rating in excess of 30 percent.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that the service- 
connected disorder has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  VA examination reports and outpatient 
records reflect that the veteran was employed full with time 
with the U.S. Postal Service; however, at the Board hearing 
the veteran testified that he was not working due to 
"optional retirement."  While acknowledging that the 
veteran's skin condition affected his employment, especially 
during the summertime, there is no showing of a marked 
interference with employment.  Under these circumstances, the 
Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


II.  Earlier effective date

The RO has assigned an effective date of April 24, 2003, for 
the award of service connection for keloids, anterior and 
posterior thorax.  The effective date assigned corresponds to 
the actual date of receipt by the RO of the veteran's formal 
claim of service connection.  The veteran asserts, however, 
that he is entitled to an earlier effective date, as he has 
been suffering from keloids prior to such date.  

The Board notes that the assignment of effective dates of 
awards is generally governed by 38 U.S.C.A. § 5110 and 38 
C.F.R. § 3.400.  Except as otherwise provided, the effective 
date of an evaluation and an award of pension, compensation 
or dependency and indemnity compensation based on an original 
claim or a claim reopened after final disallowance, or a 
claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  38 
C.F.R. § 3.400.

The Board acknowledges that service medical records reflect 
treatment for keloids, and post-service medical records dated 
in the 1990's reflect treatment for keloids.  However, a 
claim of service connection for keloids was not received by 
VA until April 24, 2003, the date that corresponds to the 
effective date service connection was granted.  Prior 
symptomatology and diagnosis of keloids is not relevant to 
the issue of an effective date, as the effective date 
assigned for an original claim for compensation will be the 
date of receipt of the claim or the date the entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  
Moreover, the mere presence of medical evidence of a 
disability does not show an intent on the veteran's part to 
seek service connection and therefore does not constitute a 
claim; rather, the veteran must assert a claim either 
expressly or impliedly.  VA is not required to conjure up 
issues not raised by the claimant.  Brannon v. West, 12 Vet. 
App. 32, 35 (1998).  In the present case, the veteran did not 
file a claim of service connection for keloids until April 
24, 2003.  The evidence of record does not contain any 
documentation prior to this date reflecting an intent to 
claim service connection for this disability, nor does the 
veteran contend that he filed a claim prior to such date.  
Consequently, there is no legal basis for assigning an 
effective date prior to April 24, 2003.

In summary, VA is not free to award a retroactive effective 
date prior to the date it receives a claim unless there is 
specific statutory or regulatory authority for such 
retroactive effective date.  As there is no such provision 
which authorizes VA to award benefits retroactively, his 
claim for an earlier effective date for the award of service 
connection for keloids must be denied.  Based on the facts in 
this case, there is no legal basis for an effective date 
prior to April 24, 2003, for the award of service connection 
for keloids.  The evidence is not so evenly balanced as to 
allow for the application of reasonable doubt.  38 U.S.C.A. § 
5107(b).


ORDER

Entitlement to a disability rating in excess of 30 percent 
for keloids, posterior and anterior thorax is not warranted.  
Entitlement to an effective date earlier than April 24, 2003, 
for the grant of service connection for keloids, posterior 
and anterior thorax, is not warranted.  The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


